 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS C. HOUSH,                                  No. 2:18-cv-3271 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    SOLANO STATE PRISON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. He alleges deliberate indifference to his serious medical

19   needs and excessive force in violation of the Eighth Amendment. Plaintiff filed his original

20   complaint on December 27, 2018. On screening, this court found plaintiff failed to state a

21   cognizable claim under § 1983. (ECF No. 5.) Plaintiff was given thirty days to file an amended

22   complaint.

23          On April 25, 2019, plaintiff filed a first amended complaint. (ECF No. 9.) In an order

24   filed May 28, 2019, this court again determined that plaintiff failed to state any cognizable claims

25   for relief. (ECF No. 11.) Plaintiff was again provided thirty days to amend his complaint.

26   Plaintiff was warned that if he failed to file a timely second amended complaint or otherwise

27   respond to the court’s May 28 order, this court would recommend this action be dismissed.

28   ////
                                                       1
 1            Thirty days have passed and plaintiff has not filed a second amended complaint or

 2   responded to the court’s May 28 order. Accordingly, this court will recommend this action be

 3   dismissed for plaintiff’s failure to prosecute and failure to comply with court orders. See E.D.

 4   Cal. R. 110; Fed. R. Civ. P. 41.

 5            For the foregoing reasons, the Clerk of the Court IS HEREBY ORDERED to randomly

 6   assign a district judge to this case.

 7            Further, IT IS RECOMMENDED that this action be dismissed without prejudice.

 8            These findings and recommendations will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, plaintiff may file written objections

11   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

12   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

13   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

14   F.2d 1153 (9th Cir. 1991).

15   Dated: July 12, 2019

16

17

18

19

20
21

22

23

24   DLB:9
     DLB1/prisoner-civil rights/hous3271.fta fr
25

26
27

28
                                                        2
